Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality of the previous office action is withdrawn.

Claims 1-205 were canceled. 
Claim 242 was amended. 
Claims 206-251 are pending and under consideration. 

Withdrawn Rejections
Provisional rejection of Claims 206-215, 217-219, 221,225, 229-238, 240-242, 244 and 248 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 15 and 23 of copending Application No. 15,781,047 (US2020/0079862; IDS) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995) is withdrawn. US Patent Application No. 15/781047 has been expressly abandoned and therefore this rejection is moot. 

Provisional rejection of Claims 206-251 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 15 and 23 of copending Application No. 15,781,047 (US2020/0079862; IDS) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) 

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 206, 210-211, 213-215, 217, 219, 221,225, 229, 233-234, 236-238, 240, 242, 244 and 248 is/are rejected under 35 U.S.C. 103 as being obvious over 
Regarding claims 206 and 229, PGPub '275 teaches human antibodies, preferably recombinant human antibodies, both humanized and chimeric, which specifically bind to human OX40 (abstract). Instant claims 206 and 229 recites conjunction “or” between subparts (a) and (b). Therefore, instant claims 206 and 229 encompass a species of a method of producing a multispecific antibody comprising a first antigen binding region that specifically binds human OX40 and a second antigen binding region that specifically binds human GITR, wherein (a) the first antigen binding region does not need to comprise the specified CDR sequences and (b) the second antigen binding region comprises CDR sequences of the VH amino acid sequence of SEQ ID NO: 18, and the VL amino acid sequence of SEQ ID NO: 19. Therefore, OX40 antibody of PGPub '275 teaches the OX40 antibody portion of the multispecific antibody in instant claims 206 and 229.
However, PGPub '275 does not teach a method of producing a multispecific antibody that specifically bind to both human OX40 and human GITR comprising specific CDR sequences.
Regarding subpart (e) of claims 206, PGPub ' 995 -teaches assembling the multispecific antibody from an isolated first VH/VL unit and an isolated second VH/VL unit (paragraph 264).

Regarding claims 206 and 229, PGPub ‘349 teaches an isolated antibody that specifically binds to human GITR, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 13, 14, 15, 16, 17, and 18, respectively (see claims 2 and 15). SEQ ID NO: 13, 14, 15, 16, 17, and 18 are same amino acid sequence as SEQ ID NO: 7, 10, 3, 14, 5, and 16 of instant application, respectively.  PGPub ‘349 further teaches that antibody can include a multispecific antibody ([0179]).
Regarding claims 210-211 and 233-234, PGPub ‘349 teaches VH and VL of GITR antibody comprising the amino acid sequence of SEQ ID NO: 206 and 208, respectively (claim 57). SEQ ID NO: 206 and 208 of PGPub ‘349 are same amino acid sequence as SEQ ID NO: 18 and 19 of instant application, respectively.
Regarding claim 217 and 240, PGPub ‘349 teaches that the constant region of the light chain comprises the amino acid sequence of a human kappa light chain constant region (paragraph 599).
Regarding claims 213-215, 219, 221,225, 236-238, 242, 244 and 248, PGPub '995 teaches that knob mutation in an IgG1 constant region is T368W and a hole 
PGPub ‘349 teaches that T cells expressing GITR may be further activated to kill target cells, such as tumor cells, if cultured with a GITR agonistic antibody ([1057]). Brendan et al. teaches that OX40 is a potent immune-stimulating target for treatment in patients with cancer, providing a generalizable tool to favorably influence the antitumor properties of circulating T cells, B cells, and intratumoral regulatory T cells (see entire document, especially Abstract and Discussion).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by of PGPub '275, PGPub '349, PGPub '995 and Brendan et al. to make a method of producing a multispecific antibody with specific CDR sequences for GITR antibody portion of the multispecific antibody. Since each component (OX40 and GITR antibody) of the multispecific antibody was already known to stimulate immune system, it would be obvious to one of ordinary skill in the art that the multispecific antibody having both component antibodies will have same effect.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 206, 210-211, 213-217, 219-229, 233-234, 236-240, and 242-251 is/are rejected under 35 U.S.C. 103 as being obvious over US2013/0280275 (hereinafter PGPub '275; PTO-892) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US 2016/0207995A1 (PGPub ' 995) as applied to claims 206, 210-211, 213-215, 217, 219, 221,225, 229, 233-234, 236-238, 240, 242, 244 and 248 above, and further in view of US2009/0130111 (PGPub '111).
Regarding claims 206, 210-211, 213-215, 217, 219, 221,225, 229, 233-234, 236-238, 240, 242, 244 and 248, teachings of PGPub '275, PGPub '349, PGPub '995 and Brendan et al. were discussed above.
However, PGPub '275, PGPub '349, PGPub '995 and Brendan et al. do not teach that the first heavy chain and/or the second heavy chain comprises aspartate, 
Regarding claims 216, 220, 222-224, 226-228, 239, 243, 245-247, and 249-251, PGPub '111 teaches a variant of the D5 antibody having an aspartate at position 239, a leucine at position 330 and a glutamate at position 332 in the Fc region of the antibody (paragraph 200). PGPub '111 further teaches that the presence of these amino acid residues at these positions in the Fc domain of IgG has been shown to enhance ADCC activity (paragraph 200).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by of PGPub '275, PGPub '349, PGPub '995, Brendan et al. and PGPub '111 to arrive at a method of producing a multispecific antibody with enhanced ADCC activity. Since the amino acid mutations in Fc region for enhanced ADCC activity is already known in the art as evidence by PGPub '111, it would be obvious to one of ordinary skill in the art to introduce these mutations to Fc region of heavy chains for enhanced ADCC activity.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 206-215, 217-219, 221,225, 229-238, 240-242, 244 and 248 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-117 and 119 of copending Application No. 17/192842 (hereinafter application ‘842) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 206-209, 212, 229-232 and 235, Application ‘842 claims an isolated antibody that specifically binds to human OX40, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 47, 48, 49, 50, 51, and 52, respectively (see claim 113 and 114 of Application ‘842). Application ‘842 claims VH and VL of OX40 antibody 
Regarding claim 218 and 241, Application ‘842 claims heavy chain and light chain of OX40 antibody comprising the amino acid sequence of SEQ ID NO: 118 and/or
67, respectively (claim 116).
Regarding claims 217 and 240, application ‘842 claims the antibody wherein the light chain constant region is selected from the group consisting of human kappa light chain constant region and human lambda light chain constant region (claim 119).
Regarding claims 213, 214, 236, and 237, application ‘842 claims the antibody further comprising heavy and/or light chain constant region, wherein the heavy chain constant region is selected from the group consisting of human immunoglobulins IgG1, IgG2, IgG3, IgG4, IgA1, and IgA2 (claim 117).
However, Application ‘842 does not teach a method of producing a multispecific antibody that specifically bind to both human OX40 and human GITR comprising specific CDR sequences.
Regarding claims 206 and 229, PGPub ‘349 teaches a method of producing an antibody or antigen binding fragment thereof that specifically binds to GITR comprising culturing a host cell so that the nucleic acid molecule is expressed and the antibody is produced (paragraph 151).

Regarding claims 206-207, 210-212, 229-230, and 233-235, PGPub ‘349 teaches an isolated antibody that specifically binds to human GITR, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 13, 14, 15, 16, 17, and 18, respectively (see claims 2 and 15). SEQ ID NO: 13, 14, 15, 16, 17, and 18 are same amino acid sequence as SEQ ID NO: 7, 10, 3, 14, 5, and 16 of instant application, respectively. PGPub ‘349 further teaches that antibody can include a multispecific antibody ([0179]). PGPub ‘349 teaches VH and VL of GITR antibody comprising the amino acid sequence of SEQ ID NO: 206 and 208, respectively (claim 57). SEQ ID NO: 206 and 208 of PGPub ‘349 are same amino acid sequence of SEQ ID NO: 18 and 19 of instant application.
Regarding claims 218 and 241, PGPub ‘349 teaches heavy chain and light chain of GITR antibody comprising the amino acid sequence of SEQ ID NO: 567 and 576, respectively (claim 89). SEQ ID NO: 567 and 576 of PGPub ‘349 are same amino acid sequence as SEQ ID NO: 74 and 37 of instant application.
Regarding claims 215, 219, 221,225, 238, 242, 244 and 248, PGPub '995 teaches that knob mutation in an IgG1 constant region is T368W and a hole mutation in an IgG1 constant region comprises one or more mutations selected from T366S, L368A and Y407V (paragraph 228).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 17/192842, US2015/0368349, US2016/0207995A1 and Brendan et al. to make a method of producing a multispecific antibody with specific CDR sequences. Since each component (OX40 and GITR antibody) of the multispecific antibody was already known to stimulate immune system, it would be obvious to one of ordinary skill in the art that the multispecific antibody having both component antibodies will have same effect.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 


Claims 206-251 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-117 and 119 of copending Application No. 17/192842 (application ‘842) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995) as applied to claims 206-215, 217-219, 221,225, 229-238, 240-242, 244 and 248 above, and further in view of US2009/0130111 (PGPub '111).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 206-215, 217-219, 221,225, 229-238, 240-242, 244 and 248, the claims of application ‘842 and teachings of PGPub '349, PGPub '995 and Brendan et al were discussed above.
However, application ‘842, PGPub '349, PGPub '995 and Brendan et al do not teach that the first heavy chain and/or the second heavy chain comprises aspartate, leucine, and glutamate at amino acid positions 239, 330, and 332, respectively, numbered according to the EU numbering system.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 17/192842, US2015/0368349, US2016/0207995A1, Brendan et al. and US2009/0130111 to arrive at a method of producing a multispecific antibody with enhanced ADCC activity. Since the amino acid mutations in Fc region for enhanced ADCC activity is already known in the art as evidence by PGPub '111, it would be obvious to one of ordinary skill in the art to introduce these mutations to Fc region of heavy chains for enhanced ADCC activity.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643